DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 1/9/2021. Currently, claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sperandei et al. (US Patent No.: 10,048,020 hereinafter “Sperandei”) in view of H. E. Schank et al. (US Patent No.: 2,252,209 hereinafter “Schank”).
With respect to claims 1-2, Sperandei discloses a fin structure (Fig. 2), comprising: a fin (Fig. 2, 14) having a plurality of dimples and a plurality of protrusions (Figs. 4 and 7, multiple apertures 26 protrudes outward on 24 creating a dimple on the opposite side of the protrusion), wherein one or more of the plurality of dimples and/or one or more of the plurality of protrusions is provided with a perforated hole to form a perforated protrusion and/or a perforated dimple (as per claim 1) wherein the perforated hole is located at a center of the one or more perforated protrusion and/or the one or more perforated dimple (as per claim 2)(Fig. 7, hole 26 is in the center of the protrusion/dimple).

Schank teaches protrusions and dimples on a same side of a fin (Figs. 2, 5 and 7-8, protrusions and dimples 13 and 14 are on a same side of a fin). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the same fin side of Sperandei with both protrusions and dimples as taught by Schank to provide an undulating passage for air which increases turbulence and heat transfer (Page 5, first column).
With respect to claim 6, Sperandei and Schank teach the fin structure according to claim 1 as discussed above. Sperandei also discloses wherein the fin is a straight, wavy or offset strip fin (Figs. 2 & 4, fin 14 is wavy).
With respect to claim 7, Sperandei and Schank teach a plate-fin heat exchanger core (Fig. 1), comprising: a plurality of partition plates (Fig. 1, plates 28 and 30); and the fin according to claim 1 (see claim 1 above), wherein: the fin is supported and fixed between two adjacent partition plates (Fig. 1, fin 14 is between 28 and 30); the two adjacent partition plates are sealed to form a fluid channel unit (Fig. 1, sides 32 seal the plates 28 and 30 to form a fluid channel 16); and the fluid channel unit forms a plurality of heat exchange channels for a medium to flow between the adjacent partition plates (Figs. 1-2, multiple channels after fluid enters 16).
With respect to claim 16, Sperandei and Schank teach the plate-fin heat exchanger core according to claim 7 as discussed above. Sperandei also discloses a plurality of perforated protrusions and a plurality of perforated dimples are staggered on both sides in the heat exchange channel (Figs. 2 and 4, 26 is staggered in the channels 
With respect to claims 5 and 15, Sperandei and Schank teach the fin structure according to claims 1 and 7 as discussed above. Sperandei discloses the hole is an oval shape but does not disclose the perforated hole is circular. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the oval shaped hole of Sperandei to be circular since it is well known in the art to change an oval shaped hole to a circular hole.
Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sperandei et al. (US Patent No.: 10,048,020 hereinafter “Sperandei”) in view of H. E. Schank et al. (US Patent No.: 2,252,209 hereinafter “Schank”) and further in view of Emrich et al. (US Patent No.: 6,729,388 hereinafter “Emrich”).
With respect to claims 3-4 and 11-12, Sperandei and Schank teach the fin structure according to claims 1 and 7 as discussed above. Sperandei does not disclose wherein the perforated hole has an offset from the center of the one or more perforated protrusion and/or the one or more perforated dimple (as per claims 3 and 11) wherein an offset hole on the perforated protrusion is located on an inflowing leeward side and an offset hole on the perforated dimple is located on an inflowing side (as per claims 4 and 12).
Emrich teaches a hole on a fin offset from a center of a protrusion (Fig. 7, hole 84 is not on top and in the center of the protrusion) wherein an offset hole on the .
Claims 8-10, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sperandei et al. (US Patent No.: 10,048,020 hereinafter “Sperandei”) in view of H. E. Schank et al. (US Patent No.: 2,252,209 hereinafter “Schank”) and further in view of Szulman et al. (US Publication No.: 2005/0121181 hereinafter “Szulman”).
With respect to claims 8-9, Sperandei and Schank teach the plate-fin heat exchanger core according to claim 7 as discussed above. Sperandei does not disclose comprising a plurality of fluid channel units stacked and fixed together (as per claim 8) wherein adjacent fluid channel units share one partition plate (as per claim 9).
Szulman teaches a stacked heat exchanger with a plurality of fluid channels fixed together between partition plates (Fig. 2 and Para 0031). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat exchanger of Sperandei to be a stacked heat exchanger with multiple channels as taught by Szulman to have a larger and more efficient heat exchanger that can be used in larger applications for condenser-reboilers (Para 0001-0004).
With respect to claim 10, Sperandei, Schank and Szulman teach the plate-fin heat exchanger core according to claim 9 as discussed above. Sperandei also discloses 
With respect to claim 17, Sperandei and Schank teach a plate-fin heat exchanger core (Fig. 1), comprising: a plurality of partition plates (Fig. 1, plates 28 and 30); at least one fluid channel unit comprising: a fin according to claim 1, wherein: the fin is supported and fixed between two adjacent partition plates; the two adjacent partition plates are sealed to form the fluid channel unit; and the fluid channel unit forms a plurality of heat exchange channels for a medium to flow between the adjacent partition plates, wherein adjacent fluid channel units share one partition plate, and wherein a plurality of the perforated protrusions and/or a plurality of the perforated dimples are staggered on both sides in at least one of the heat exchange channels of at least one fluid channel unit.
Sperandei discloses a plurality of fluid channels (Figs. 104, channels between 24) but does not disclose the fluid channel units stacked and fixed together.
Szulman teaches a stacked heat exchanger with a plurality of fluid channels fixed together between partition plates (Fig. 2 and Para 0031). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat exchanger of Sperandei to be a stacked heat exchanger with multiple channels as taught by Szulman to have a larger and more efficient heat exchanger that can be used in larger applications for condenser-reboilers (Para 0001-0004).
With respect to claim 18, Sperandei, Schank and Szulman teaches the plate-fin heat exchanger core according to claim 17 as discussed above. Sperandei also 
With respect to claim 20, Sperandei, Schank and Szulman teaches the plate-fin heat exchanger core according to claim 17 as discussed above. Sperandei discloses the hole is an oval shape but does not disclose the perforated hole is circular. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the oval shaped hole of Sperandei to be circular since it is well known in the art to change an oval shaped hole to a circular hole.
Claims 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sperandei et al. (US Patent No.: 10,048,020 hereinafter “Sperandei”) in view of H. E. Schank et al. (US Patent No.: 2,252,209 hereinafter “Schank”), Emrich et al. (US Patent No.: 6,729,388 hereinafter “Emrich”) and further in view of Szulman et al. (US Publication No.: 2005/0121181 hereinafter “Szulman”).
With respect to claims 13-14, Sperandei, Schank and Emrich teach the plate-fin heat exchanger core according to claim 12 as discussed above. Sperandei does not disclose comprising a plurality of fluid channel units stacked and fixed together (as per claim 13) wherein adjacent fluid channel units share one partition plate (as per claim 14).
Szulman teaches a stacked heat exchanger with a plurality of fluid channels fixed together between partition plates (Fig. 2 and Para 0031). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat exchanger of Sperandei to be a stacked heat exchanger with multiple channels 
With respect to claim 19, Sperandei, Schank and Szulman teach the plate-fin heat exchanger core according to claim 17 as discussed above. Sperandei does not disclose wherein the perforated hole has an offset from the center of the one or more perforated protrusion and/or the one or more perforated dimple.
Emrich teaches a hole on a fin offset from a center of a protrusion (Fig. 7, hole 84 is not on top and in the center of the protrusion) wherein an offset hole on the perforated protrusion is located on an inflowing leeward side and an offset hole on the perforated dimple is located on an inflowing side (Figs. 2-8, the offset hole is on both inlet and outlet side of the air flow). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the hole location of Sperandei to be offset from a center as taught by Emrich to guide the air flow in a desired direction to increase mixing and heat transfer (Col. 1, lines 46-Col. 2, line 45).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because applicants arguments do not apply to the current reference Schank that teaches protrusions and dimples on a same side of a fin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763